Simmons, C. J.
1. When in the trial of a claim case the claimant admits the possession of the property by the defendant in fi. fa. at the time of the levy', he assumes the burden of showing that the title is in him and that it was not' in the defendant at any time from the date of the judgment to the date of the levy.
2. The evidence clearly showed that the title to the crops levied on was in the claimant at all times from the date of the general judgment against thé defendant to the date of the levy ; the verdict finding the property subject was therefore contrary to law, and the judge erred in ref using to grant anew trial.
Argued May 7,
Decided May 24, 1901.
Levy and claim. Before S. J. Jones, judge pro hac vice. City court of Albany. September 10, 1900.
Walters & Wallace, for plaintiffs in error.
D. H. Pope & Son, contra.
3. That the defendant in fi. fa. procured a surety for the claimants on their forthcoming and claim bonds and took charge of the property was not sufficient to show that the title was not in the claimants.

Judgment reversed.


All the Justices concurring.